DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             Status
Applicant filed a First Action Interview (FAI) – Enrollment Request (3/5/2019).  
As required by the FAI program, a Pre-interview communication was provided to applicant (10/27/2020).     
As requested by applicant, an interview was conducted on 1/6/2021, which is attached to this First Action Interview Office Action.  
Prior to the interview, Applicant filed an amendment to the specification (10/28/2020)  correcting an error in the filing date provided for the application from which the present application claims benefit.  Said amendment is annotated and entered. 
Claims 1-20 are currently pending in this action.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/5/2019, 5/31/2019, 12/19/2019 and 5/8/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon or an abstract idea) and does not integrate the judicial exception into a practical application or include an inventive concept that is something significantly more than the judicial exception.   
Claim 1 is directed to a device comprising one or more memories and one or more processors communicatively coupled to the one or more memories; claim 11 is directed to a process and claim 16 is directed to a non-transitory com-readable storage medium, which are statutory categories of  invention (Step 1:Yes). 
        Claim 1 is considered representative of the claimed invention. 
    Claim 1 recites a device, comprising:
        one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to:
           receive, from a user device, an application to extend credit to a user of the user device, or a request to approve a transaction;
          obtain, from the user device and after receiving the application or the request, device identification information associated with the user device, and data regarding a network to which the user device is communicatively connected;  
          receive, from a second device, a first score associated with the user device, and a second score associated with the network, after obtaining the device identification information and the data regarding the network;
        determine whether credit is to be extended to the user, or whether the transaction is to be approved, based on the first score and the second score; and
        perform an action based on determining whether credit is to be extended to the user or based on determining whether the transaction is to be approved.

    The claim limitations above, excluding the italicized limitations, recite steps that make determinations about requests for extending credit or approving a transaction.  Under a broadest reasonable interpretation, the steps - determine whether credit is to be extended to the user, or whether the transaction is to be approved, based on the first score and the second score; and perform an action based on determining whether credit is to be extended to the user or based on determining whether the transaction is to be approved - recite a fundamental economic practice - making determinations about requests for extending credit or approving a transaction - in that information is considered to determine whether to extend credit to a user and an action is taken based on the determination.  This also fits the category of certain methods of organizing human activity as a commercial interaction is described here. Moreover, the steps are undertaken as a means to evaluate risk of engaging in a financial transaction.  Considering the claim as a whole, the recitation of computer devices – i.e., device comprising one or more memories; and one or more processors, and a user device - do not necessarily restrict the claim from reciting an abstract idea.   Thus, the claim recites an abstract idea. (Step 2A-Prong 1: Yes) 
    Regarding Step 2A, Prong 2, the claim recites additional elements which fail to integrate the abstract idea into a practical application.  The claim recites a device - comprising one or more memories and one or more processors communicatively coupled to the one or more memories - which performs data gathering and is used to implement the abstract idea. Further, the device is a mere generic recitation of a computer (see specification, e.g. para 63, fig. 3).   Additional elements also include a user device and second device that are used to receive and transmit data, also recited at a high level of generality (see e.g., specification paras 16, figs. 1, 2).  The judicial exception is not integrated into a practical application because these additional elements are merely used as tools to implement the abstract idea which does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.    (MPEP 2106.05(f)).  (Step 2A Prong 2: NO). 
   Further, under step 2A, Prong 2, the judicial exception is not integrated into a practical application because the limitations – receive (application), obtain (device Id, network data) and receive (scores) - recite additional elements that are insignificant extra-solution activity (i.e., data gathering) to the judicial exception.  These activities are incidental to the primary process (performance of the abstract idea) (see MPEP 2106.05(g)) and do not impose any meaningful limits on practicing the abstract idea.   Therefore, the claim is directed to an abstract idea that is not integrated into a practical application (Step 2A Prong 2: NO).    
    For similar reasons, under step 2B, the additional elements - a device comprising one or more memories and one or more processors communicatively coupled to the one or more memories, user device and second device - do not amount to significantly more than the abstract idea as they merely recite tools used to implement the abstract idea (MPEP 2106.05(f)) and do not recite any improvement to the elements or computer technology or other technical field.    (Step 2B: No)
   Further, as the additional elements – receive (application), obtain (device Id, network data) and receive (scores) (i.e., data gathering) - are considered insignificant extra-solution activity in Step 2A, these are re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field based on court decisions. Court decisions cited in MPEP 2106.05 (d)(II) and 2106.05(g)  show activity that courts have found to be well understood, routine, conventional function when claimed in a merely generic manner or as insignificant extra-solution activity (as in the instant case) (see, e.g., See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accordingly, a conclusion that the recited additional elements of data gathering  are well understood, routine, conventional activity is supported under Berkheimer Option 2. (Step 2B: NO)       
Regarding the dependent claims: 
    Dependent claims 2 (determine whether credit is to be extended…), 5 and 8 further detail the abstract idea that is present in independent claim 1 and thus correspond to fundamental economic practice and hence are abstract for the reasons presented above. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
   Dependent claims 2 (obtain information re location), 3, 4, 6, 7, 9 (transmit data- notification) and 10 add additional elements further describing the insignificant extra-solution activity (received/obtain data, transmit data), for which arguments presented for claim 1 are applicable.   These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, claims 2-10 are directed to an abstract idea and are not patent eligible.
     Similar arguments, as applied to claim 1, are applicable to method claim 11 and non-transitory computer readable medium claim 16, as the concepts and limitations are similar. 
     Dependent claims 12-15 further detail the abstract idea that is present in independent claim 11 and thus correspond to fundamental economic practice and hence are abstract for the reasons presented above. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 12-15 are directed to an abstract idea and are not patent eligible.
   Dependent claims 17 and 20 further detail the abstract idea that is present in independent claim 16 and thus correspond to fundamental economic practice and hence are abstract for the reasons presented above. Dependent claims 18 (provide data…) and 19 (received score) add additional elements further describing the insignificant extra-solution activity (received/obtain data, transmit data), for which arguments presented for claim 1 are applicable.   These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, claims 17-20 are directed to an abstract idea and are not patent eligible.

   Therefore, for the reasons presented above, claims 1-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 6, 7, 10, 11, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Ranganathan et al. (U.S. 2012/0233665) in view of Ranadive et al. (U.S. 2015/036581).
  Re clam 1: Ranganathan shows a device, comprising: 
      one or more memories; and one or more processors, communicatively coupled to the one or more memories (para, 65, showing a server), configured to:
           receive, from a user device, an application to extend credit to a user of the user device, or a request to approve a transaction (paras 65(lines 1-4), 67(lines 8-11), 74(lines 4-7), showing transaction request from a user device where a determination is made to approve transaction request);
          obtain, from the user device and after receiving the application or the request, device identification information associated with the user device (paras 29 and 30 (showing device ID stored on device), 71, showing, after request, obtain ID from device where it is stored); 
   receive, from a second device, a first score associated with the user device, and a second score associated with the network, after obtaining the device identification information and the data regarding the network (para 65 (showing request has been received),before 67, receiving device and network score); 
    determine whether credit is to be extended to the user, or whether the transaction is to be approved, based on the first score and the second score 
(abstract, paras 7, 8, 18, showing device and network score used to determine whether transaction request considered as trustworthy (to be approved) or fraudulent (not approved) ); and
        perform an action based on determining whether credit is to be extended to the user or based on determining whether the transaction is to be approved (paras 7, 8, 18, 67,(approve request or deny)).
   Although Ranganathan addresses obtaining device and network information, it does not expressly show obtain, from the user device…data regarding a network to which the user device is communicatively connected.
   Ranadive shows obtain, from the user device…data regarding a network to which the user device is communicatively connected (paras 37 (showing set of device characteristics received from user device connected to e.g., service/payment provider) in conjunction with para 48…In another example, the device characteristics may include an “ssid” which includes the SSID(network name) of the Wi-Fi network to which the user device is currently connected)
   Ranganathan shows determination of trust associated with a device utilizing received information about the device and device connections. Ranadive shows information about device connections received from the device as associated with authenticating (being able to trust) the device.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Ranganathan showing use of network information to determine trust of a device, the specific information recited in Ranadive, as it provides specific information typically associated and provided as regards a network through which a device is connected and its trustworthiness. 
     Re claim 2: Ranadive further shows wherein the one or more processors are further configured to: obtain information regarding a location of the user device (abstract, paras 37, 39, showing using location to determine whether to trust the device).  Ranganathan further shows wherein the one or more processors, when determining whether credit is to be extended to the user, or whether the transaction is to be approved, are configured to: determine whether credit is to be extended to the user, or whether the transaction is to be approved, based on the information regarding the location of the user device (abstract, paras 7, 8, 18, 67,(showing approve request or deny), showing location as parameter on which trust score is based and trust score used to determine trustworthy(approve) or fraudulent (deny) transaction).
    Ranganathan shows determination of trust associated with a device utilizing received information about the device contributing to a score to determine the device’s trustworthiness when a request has been received from that device. Ranadive shows information about a device, including its location, as associated with being able to trust the device.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Ranganathan determining trust scores of a device, the specific information recited in Ranadive, as a parameter that is further used to determine whether a device will be trusted. 
  Re claim 6:  Ranganathan further shows wherein the first score is based on at least one of:  network activity associated with the user device, or user input associated with the user device (abstract, paras 46, showing device score based on activities of device, last time device has been accessed, etc.)
   Re claim 7:  Ranganathan further shows wherein the second score is based on at least one of: network activity associated with the network, or user input associated with the network (abstract, para 8, activities in which device engages – e.g., approved transactions, indicating activity associated with a network).
     Re claim 10:  Ranganathan in view of Ranadive shows the device of claim 1.  Ranganathan further shows wherein the second score is based on the data regarding the network (paras 7, 8, 18, showing device and network score used to determine whether transaction request considered as trustworthy (to be approved) or fraudulent (not approved)).  Ranadive further shows the data regarding the network includes at least one of:  a service set identifier (SSID) associated with the network, or an Internet Protocol (IP) address associated with a device that provides the network (para 48).   
   Ranganathan shows determination of trust associated with a device utilizing received information about the device and device connections. Ranadive shows information about device connections received from the device as associated with authenticating (being able to trust) the device.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Ranganathan showing use of network information to determine trust of a device, the specific information recited in Ranadive, as it provides specific information typically associated and provided as regards a network through which a device is connected and its trustworthiness. 
  The limitations of claim 11 and 16 closely parallel the limitations of claim 1 and are therefore rejected under a similar rationale. 
  The limitations of claims 15 and 20 closely parallel the limitations of claim 2 and are therefore rejected under a similar rationale. 
   The limitations of claim 19 closely parallel the limitations of claim 10 and are therefore rejected under a similar rationale. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Raganathan in view of Ranadive and further in view of Dave (WO2018/185521).
   Re claim 3:  Ranganathan in view of Ranadive shows the device of claim 1.  Ranganathan and Ranadive dos not expressly show wherein the first score is based on one or more scores, provided to the second device from one or more other user devices, relating to activities of the user device.  
   Dave shows devices scoring each other based on their interactions with each other  (para 40).
   Ranganathan shows scores obtained from a database.  Dave shows scores that are stored as scores from devices scoring each other.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ranganthan and Ranadive with  device and network scores to have incorporated Dave that shows scoring by other users, or peers, to obtain a more complete picture of a device trustworthiness. 
   Re claim 4:  Ranganathan in view of Ranadive shows the device of claim 1.
Ranganathan and Ranadive do not show but Dave shows wherein the second score is based on one or more scores, provided to the second device from one or more other user devices, relating to a level of trustworthiness of the network (paras 40, 76).
  Ranganathan shows scores obtained from a database.  Dave shows scores that are stored being devices scoring each other.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ranganthan and Ranadive with device and network scores to have incorporated Dave that shows scoring by other users, or peers, to obtain a more complete picture of trustworthiness. 


Claims 5, 8, 9, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raganathan in view of Ranadive and further in view of Bailey, Jr. (U.S. 10/395,250).
   Re claim 5: Ranganathan in view of Ranadive shows the device of claim 1.  
  Raganathan and Ranadive do not show but Bailey shows wherein the one or more processors, when performing the action, are configured to: cause credit, up to a particular credit limit, to be extended to the user based on determining that credit is to be extended to the user (c10:61-67, trust score determines credit amount to be given).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ranganathan and Ranadive with scores that determine approval or denial of a transaction request, the process of Bailey, showing a transaction amount associated with a score, in order for a user to be made aware of requirements associated with any desired transaction. 
   Re claim 8:  Ranganathan in view of Ranadive shows the device of claim 1.  
   Ranganathanand Ranadive do not show but Bailey shows wherein the one or more processors are further configured to: determine a transaction limit for the user based on at least one of the first score or the second score; and wherein the one or more processors, when performing the action, are configured to: approve or reject the transaction based on the transaction limit (c10:61-67, trust score determines credit amount to be given).
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ranganathan and Ranadive with scores that determine approval or denial of a transaction request, the process of Bailey, showing a transaction amount associated with a score, in order for a user to be made aware of requirements associated with any desired transaction. 
    Re claim 9:  Ranganathan in view of Ranadive and further in view of Bailey shows the device of claim 8.  Bailey further shows wherein the one or more processors, when performing the action, are further configured to:  provide, to the user device, a notification regarding the transaction limit after determining the transaction limit  (c8:51-59 in conjunction with c10:61-67, score greater than required for a requested transaction, which would necessarily incorporate an amount, and authorization sent). 
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Ranganathan, Ranadive and Bailey with scores that determine approval or denial of a transaction request, the process of Bailey, showing a transaction amount associated with a score, in order for a user to be made aware of requirements associated with any desired transaction. 
   Re claim 12:  Ranganathan in view of Ranadive shows the method of claim 11.
Ranganathan further shows wherein determining whether the transaction is to be approved comprises:  determining a composite score based on the first score and the second score (abstract, paras 60-67, combining device and network score). 
Ranganathan and Ranadive do not show but Bailey shows determining whether the composite score satisfies a threshold composite score ((c10:61-67, threshold trust score determines credit amount to be given).
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ranganathan and Ranadive with scores that determine approval or denial of a transaction request, the process of Bailey, showing a transaction amount associated with a score, in order for a user to be made aware of requirements associated with any desired transaction. 
   The limitations of claims 17 and 18 closely parallel the limitations of claims 8 and 9 and are therefore rejected under a similar rationale. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raganathan in view of Ranadive and further in view of Amidon et al. (U.S. 2014/0250496).
   Re claim 13:  Ranganathan in view of Ranadive shows the method of claim 11. 
Ranganathan and Ranadive do not show but Amidon shows wherein determining whether the transaction is to be approved comprises: determining whether the first score satisfies a threshold user score (abstract, para 4, showing trust score threshold for engaging in an action).  
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ranganathan and Ranadive with scores that determine approval or denial of a transaction request, the process of Amidon, showing a threshold for engagement of devices, in order to reduce the likelihood of fraud in a requested transaction. 
   Re claim 14:  Ranganathan in view of Ranadive shows the method of claim 11.  Rangananthan further shows incorporating a network score (see e.g. para 8).  
    Ranganathan and Ranadive do not show but Amidon shows determining whether a device score satisfies a threshold user score (abstract, paras 4, 26, showing trust score threshold for engaging in an action).   Regarding the limitation:  wherein determining whether the transaction is to be approved comprises: determining whether the second score satisfies a threshold network score, Amidon shows a threshold for a user device trust score (abstract, paras 4, 26), while Ranganathan shows a device and network score being used to determine a trust value (see, clm 1 above).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ranganathan and Ranadive with scores that determine approval or denial of a transaction request, by the process of Amidon, showing a threshold for engagement of devices, and utilize the same process for network trust, in order to reduce the likelihood of fraud in a requested transaction by evaluating multiple parameters used to make determinations about engaging with a device to conduct various transactions.  

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693